MEMORANDUM**
Frank Kucernak appeals pro se the district court’s dismissal pursuant to the Rooker-Feldman doctrine of his 42 U.S.C. § 1983 action alleging his due process rights were violated when a state court dismissed the wrongful death action he filed regarding his son on the ground that Kucernak failed to provide expert medical testimony. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir.2003), and we affirm.
The district court properly dismissed this action pursuant to the Rooker-Feldman doctrine, because the gravamen of Kucernak’s complaint requires federal review of the state court judgment for defendants in Kucernak’s wrongful death action. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., — U.S. -, 125 S.Ct. 1517, 1521-22, 161 L.Ed.2d 454 (2005) (holding the Rooker-Feldman doctrine applies to “cases brought by state-court losers complaining of injuries caused by state-court judgments rendered before the district court proceedings commenced and inviting district court review and rejection of those judgments”); see also Bianchi, 334 F.3d at 898 (“If claims raised in the federal court action are ‘inextricably intertwined’ with the state court’s decision such that the adjudication of the federal claims would undercut the state ruling or require the district court to interpret the application of state laws or procedural rules, then the federal complaint must be dismissed for lack of subject matter jurisdiction.”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.